Citation Nr: 0935126	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-17 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran  represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2009.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the Veteran's September 2006 VA audio examination, the 
Veteran was diagnosed with hearing loss for VA purposes.  
However, after reviewing the evidence that was of record at 
the time of the examination, the examiner opined that the 
Veteran's hearing loss and tinnitus were not related to the 
Veteran's military noise exposure because his separation 
examination report reflected normal hearing.

However, at his recent Board hearing, the Veteran submitted a 
September 1979 letter from the Coast Guard denying his 
application for enlistment to the Coast Guard Reserves on the 
basis of his hearing loss, as well as private records 
reflecting audiological testing from approximately 1980 to 
2000.  Therefore, a VA medical opinion that includes 
consideration of this recently submitted evidence is 
warranted, as these records may reflect evidence of 
progressive hearing loss that is attributable to service.

Moreover, the medical opinion should address whether this 
additional information effects the conclusions regarding the 
onset of tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file for review to 
the examiner who conducted the Veteran's 
September 2006 VA examination, if 
available, or if that examiner is not 
available, to an otherwise appropriate 
individual.  No further examination of 
the Veteran is necessary unless the 
examiner determines otherwise.  

Request that the examiner review the 
claims file, including the Veteran's 1979 
hearing loss noted by the Coast Guard and 
the subsequent audiological testing 
conducted by the Veteran's employer.

The examiner should then offer an opinion 
as to whether the it is as likely as not 
(i.e., 50 percent probability or greater) 
that the Veteran's diagnosed hearing loss 
is attributable to service.

The examiner should also state whether 
the Veteran has tinnitus, and if so, 
whether his tinnitus is as likely as not 
attributable to service.

Additionally, in offering each of these 
opinions, the examiner should 
specifically acknowledge and comment on 
the Veteran's report of a continuity of 
symptoms since service.  The rationale 
for all opinions expressed should be 
provided.

2.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




